Citation Nr: 1030861	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-45 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen 
the previously declared forfeiture of Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1984 decision, VA determined that the appellant 
had membership and service of 22 months in the Japanese sponsored 
and controlled Bureau of Constabulary a component of the Imperial 
Japanese Military Forces during enemy occupation of the 
Philippines and that he was assistance to the Imperial Japanese 
Government in violation of 38 U.S.C.A. § 3504(a), and the 
appellant therefore forfeited all rights, claims, and benefits to 
which he might otherwise be entitled under laws administered by 
VA.  The appellant perfected an appeal to that decision.  

2.  In an August 1986 decision, the Board found that the 
appellant was guilty of rendering assistance to an enemy of the 
United States and therefore forfeited all rights and claims to 
gratuitous VA benefits.  

3.  Evidence received since the August 1986 decision is 
cumulative of previously considered evidence, and does not raise 
a reasonable possibility of substantiating the claim for 
revocation of forfeiture.

4.  The appellant is not a veteran.  He does not qualify for 
Filipino Veterans Equity Compensation.




CONCLUSIONS OF LAW

New and material evidence to reopen the previously declared 
forfeiture of Department of Veterans Affairs benefits has not 
been submitted.  The appellant does not have qualifying service 
for any VA benefit.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has held 
that when the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or assistance 
would aid in substantiating this claim. Thus, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the provisions regarding notice and assistance is not required if 
no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

The appellant has appealed the denial of Filipino Veterans Equity 
Compensation (FVEC) benefits based on finding that he forfeited 
VA benefits by reason of his voluntary membership and service in 
the Japanese sponsored Bureau of Constabulary.  However, as with 
most claimants before the VA, the person claiming entitlement 
must establish basic eligibility, here qualifying service.  In an 
October 1984 forfeiture decision, VA determined that the 
appellant sustained membership and service of 22 months in the 
Japanese sponsored and controlled Bureau of Constabulary (BC) a 
component of the Imperial Japanese Military Forces during enemy 
occupation of the Philippines and that he was assistance to the 
Imperial Japanese Government in violation of 38 U.S.C.A. § 
3504(a), and the appellant therefore forfeited all rights, 
claims, and benefits to which he might otherwise be entitled 
under laws administered by VA.  The Board,in August 1986, 
determined that the appellant had forfeited benefits and the 
benefit sought on appeal was denied.  

In January 2005, the appellant submitted a claim for benefits 
based on his status as a prisoner of war (POW).  His claim was 
denied in January 2005.  The RO denied the appellant's claim 
because it was found that he had no legal entitlement to VA 
benefits.  The appellant did not appeal that decision.  

The appellant submitted an application for Filipino Veterans 
Equity Compensation benefits in May 2009.  Although this is a 
claim for a different benefit, the critical issue remains the 
same; whether the appellant has qualifying service.  At the time 
of the last final denial, the record contained many documents to 
include medical records and service personnel records.  
Specifically, the record included, among other documents: a 
February 1951 document with the subject "clearance under GO 135, 
HPA, s 1945," an April 1950 document with the subject "loyalty 
status case;" a January 1951 decision of the Loyalty Status 
Board which cleared the appellant of his loyalty status case; an 
October 1956 certification of duty; a January 1951 document which 
found that the appellant did not perform acts of disloyalty 
during his service with the BC; an August 1945 document with the 
subject "clearance of former members of the bureau of 
constabulary" of which the appellant was named; monthly roster 
of the BC; a field examination request to determine the nature 
and extent of the appellant's activities during the Japanese 
occupation; the appellant's deposition and depositions of those 
who served in the BC with the appellant; a January 1984 field 
examination; statements from the appellant in which he admitted 
membership in the BC but that such was by force, threats, fear 
and fright; and a December 1984 joint affidavit noting that the 
appellant was a guerilla supporter and/or secret sympathizer of 
the guerilla warfare forces against the Japanese Imperial forces 
in the Philippines.  

The evidence received since the last final denial consists of 
medical records; a January 1960 discharge form; an August 1969 
certification of registration; an August 1998 certification of 
service dates; a copy of an identification showing that the 
appellant is a life member of the Veterans Federation of the 
Philippines; an October 1990 application for old age pension with 
the Philippine Veterans Affairs Office; a document dated in March 
1946 showing various military activities/duties from December 
1941 to February 1946; and a February 1951 document with the 
subject "clearance under GO 135, HPA, s 1945."  

The Board notes that the evidence showing membership in the 
Philippine military and service with the USAFFE is cumulative 
because such had been already of record.  The Board further notes 
that the medical records submitted showing various medical 
conditions are not material to the issue presented and do not 
relate to an unestablished fact necessary to substantiate the 
claim.  Furthermore, most of them had already been associated 
with the record and are cumulative.  The Board notes the evidence 
submitted by the appellant since the last final denial is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim.  Stated differently, the 
appellant was found to have forfeited his rights, claims and 
benefits under the laws administered by the VA by reason of his 
service in the Japanese sponsored BC and his assistance to the 
Imperial Japanese Government in violation of 38 U.S.C.A. § 
3504(a).  The appellant has not submitted any new and material 
evidence to refute the above.  

The Board notes that the appellant's representative argues that 
the appellant submitted additional evidence with his Substantive 
Appeal and that a supplemental statement of the case (SSOC) 
should have been rendered.  The representative argues that the 
submitted documentation, dated in January 1951, cleared the 
appellant by the Loyalty Status Board notwithstanding his service 
in the BC.  However, the Board notes that the January 1951 
document was already of record and considered by the RO.  In this 
regard, the Board notes that the document was referenced in the 
April 1984 proposed administrative decision.  Additionally, the 
Board notes that the appellant's representative indicates that 
the FVEC is silent regarding individuals who served in the BC.  
However, the Board notes that the forfeiture declared against the 
appellant encompasses forfeiture of all rights, claims, and 
benefits to which he might otherwise be entitled under laws 
administered by VA.  

The representative argues that the appellant's service dates are 
in dispute.  He notes that the appellant had additional 
honorable service in the Regular Philippine Army from October 
1945 to March 1946 and that if considered a second period of 
service such would make the appellant eligible for benefits 
under 38 C.F.R. § 3.900(a).  He further argues that such service 
fits into the definition of an eligible person as defined in 
P.L. 11-5, Title X, § 1002(d).  However, the Board, in 1986, 
specifically considered his control under the military until 
1946.  There is no proof of any other service.  The forfeiture 
decision is final.  

After reviewing the recent evidentiary submissions, the Board 
finds that the evidence submitted is not new and material.  The 
evidence is cumulative in substance of evidence previously 
considered and does not tend to show that the appellant did not 
assist the Imperial Japanese Government in violation of 38 
U.S.C.A. § 3504(a).  The appellant restates facts, to include 
service into 1946, previously considered by VA.  In the absence 
of new and material evidence, the claim cannot be reopened and 
remains denied.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2009).  Because the appellant does not have qualifying service, 
it necessarily follows that he does not have basic eligibility 
for any benefit, to include the Filipino Veterans Equity 
Compensation.


ORDER

The application to reopen the claim of reinstatement of VA 
benefits following forfeiture by the appellant is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


